In The

                               Court of Appeals

                    Ninth District of Texas at Beaumont

                              __________________

                              NO. 09-20-00260-CV
                              __________________

      IN RE COMMITMENT OF MICHAEL WAYNE BOHANNAN
__________________________________________________________________

                On Appeal from the 435th District Court
                     Montgomery County, Texas
                   Trial Cause No. 08-07-06907-CV
__________________________________________________________________

                         MEMORANDUM OPINION

      In 2009, appellant Michael Wayne Bohannan was civilly committed as a

sexually violent predator. See In re Commitment of Bohannan, 379 S.W.3d 293, 294-

95 (Tex. App.—Beaumont 2010), aff’d, 388 S.W.3d 296 (Tex. 2012). Bohannan

appealed the judgment of civil commitment, and while the appeal was pending, he

violated the civil commitment order. See Bohannan v. State, 546 S.W.3d 166, 168

(Tex. Crim. App. 2017). In 2010, this Court reversed the judgment of civil

commitment and granted Bohannan’s request for a new trial, and the Texas Supreme

Court affirmed our decision and ordered the case to be remanded to the trial court.

See In re Commitment of Bohannan, 388 S.W.3d 296, 298, 307 (Tex. 2012); In re


                                        1
Commitment of Bohannan, 379 S.W.3d at 295. In 2013, Bohannan was convicted of

violating the civil commitment order while his appeal was pending and sentenced to

life in prison, and this Court affirmed Bohannan’s conviction. See Bohannan v. State,

No. 09-13-00090-CR, 2014 WL 5490936, at *1, 7 (Tex. App.—Beaumont Oct. 29,

2014), aff’d, 546 S.W.3d 166 (not released for publication). The Texas Court of

Criminal Appeals affirmed our decision regarding Bohannan’s conviction, noting

that Bohannan was required to follow the terms of his civil commitment order while

his appeal was pending. See Bohannan, 546 S.W.3d at 169, 180.

      After Bohannan’s civil commitment case was remanded to the trial court for

a new trial, the State filed a motion to abate the case until Bohannan becomes eligible

for release from the custody of the Texas Department of Criminal Justice or release

on parole or mandatory supervision. In 2013, the trial court signed an abatement

order, ordering the case to be abated until Bohannan “becomes eligible for release

on parole or mandatory supervision, or otherwise becomes eligible for release from

the custody of the Texas Department of Criminal Justice.” In 2019, the State moved

to dismiss the abatement and set the civil commitment case for trial, because

Bohannan had become eligible for parole, and the trial court granted the State’s

motion. In 2020, Bohannan filed a motion to dismiss with prejudice due to a lack of

standing or, alternatively, because the case is moot or no longer ripe for adjudication.

After conducting a hearing, the trial court denied Bohannan’s motion. Bohannan

                                           2
filed a notice of interlocutory appeal complaining about the trial court’s order

denying his motion to dismiss. See Tex. R. App. P. 28.1. The State questioned our

jurisdiction over this appeal, arguing that Bohannan filed an interlocutory appeal

without authority to do so.

      Generally, the trial court retains jurisdiction while the commitment order

remains in effect, and we lack appellate jurisdiction when a committed person is still

under the trial court’s supervision and when the trial court does not make an

otherwise interlocutory order appealable. See In re Commitment of Cortez, 405

S.W.3d 929, 932 (Tex. App.—Beaumont 2013, no pet.). Given the fact that

Bohannan has not identified any statute that authorizes our review of his complaints

through an interlocutory appeal, Bohannan has no right to appeal the trial court’s

order denying his motion to dismiss. See id. Accordingly, we dismiss the appeal for

lack of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).

      APPEAL DISMISSED.

                                                              PER CURIAM


Submitted on February 16, 2021
Opinion Delivered March 25, 2021

Before Golemon, C.J., Horton and Johnson, JJ.




                                           3